UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PHILIP CALDAROLA, WAYNE NORRIS,

JAMES JAMESON, ELMER ORTIZ,

AMAURY BONILLA, ERCREY GRANGIER,

KEVIN WILLIAMS, BRANDON HOLMES,

ROLANDO CORONADO, PAUL :

THOMPSON, and LAMONTE JOHNSON, : ORDER
Plaintiffs, ,

 

13 CV 8196 (VB)
Vv.

PHILIP D. HEATH; NOEL F. MORRIS; and
CANDICE P. SUMPTER,
Defendants.
- - X

 

As discussed at a telephone conference held today and attended by counsel for all parties,
itis HEREBY ORDERED that by September 15, 2021, the parties shall file either a stipulation
of dismissal or a further status report.

Dated: July 15, 2021

White Plains, NY

SO ORDERED:

Vu

Vincent L, Briccetti
United States District Judge

 
